Citation Nr: 1546996	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a disability rating in excess of 70 percent for an adjustment disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in December 2013.  A transcript of the hearing is of record.

In April 2015, the Board remanded the case for entitlement to TDIU for further development.  

Although TDIU was the only issue remanded by the Board in April 2015, for reasons that are entirely unclear, the agency of original jurisdiction (AOJ) obtained opinions on each of the Veteran's service-connected disabilities and then, in July 2015, the AOJ issued a rating decision which, in part, granted an increased rating from 30 percent disabling to 70 percent disabling for the Veteran's service-connected adjustment disorder with depressed mood, effective July 1, 2015.  

In July 2015, the RO also issued a supplemental statement of the case (SSOC) which, in part, denied entitlement to a disability rating in excess of 30 percent for migraine headaches and "deferred" entitlement to TDIU.

The Veteran submitted a statement in August 2015 requesting an increased rating for his service-connected migraine headaches, an increased rating for his service-connected adjustment disorder and entitlement to TDIU.

First, the Board finds the Veteran's August 2015 statement regarding his service-connected migraine headaches is a request for a new claim.  Although the Veteran's statement is couched in terms consistent with a notice of disagreement, in this case, the RO had not issued a rating decision for the service-connected migraine headaches in the year prior to the August 2015 statement.  Rather, as explained above, the AOJ inexplicably obtained examinations for each of the Veteran's service-connected disabilities after the Board remanded the matter of entitlement to a TDIU and then the AOJ issued a RD on the issue of an increased rating for the Veteran's service-connected psychiatric disorder even though the only active issue on appeal at the time was TDIU.  Because there was no rating determination by the RO with respect to the migraine headaches disability to appeal in the year prior to the Veteran's August 2015 statement, the Board construes the Veteran's August 2015 statement regarding his migraine headaches disability as a request to file a claim for an increased rating for this service-connected disability.  This matter is hereby referred to the AOJ for appropriate action.

With respect to the issue of an increased rating for the Veteran's service-connected adjustment disorder, the Board construes the Veteran's August 2015 statement as a timely notice of disagreement (NOD) because the RO issued a rating decision on this issue within a year prior to the August 2015 statement.  As the record does not reflect that the AOJ has issued a Statement of the Case in response to this timely NOD, the Board finds that this matter must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999)

The issue of entitlement to a disability rating in excess of 70 percent for an adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. § 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

Service connection has been established for migraine headaches, evaluated as 30 percent disabling; for adjustment disorder with depressed mood, evaluated as 70 percent disabling; L5 left pars interarticularis defect, evaluated as 20 percent disabling; straightening of the cervical lordosis with multilevel bilateral foraminal encroachment, evaluated as 20 percent disabling; a benign brain tumor, evaluated as 10 percent disabling; temporomandibular joint dysfunction, evaluated as 10 percent disabling and erectile dysfunction, evaluated as noncompensable.  Therefore, the Veteran meets the schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).

The Veteran was afforded a VA neurological examination in January 2008.  The Veteran reported weekly migraine headaches.  He noted that he took Vicodin tablets, four to ten times a week.  He noted that most attacks were prostrating and lasted for hours.  He was diagnosed with tension headaches.  It was noted that this condition had significant effects on his usual occupation, as he suffered from lack of stamina and pain.  A resulting work problem was increased absenteeism.  

The Veteran also was afforded a VA spine examination in January 2008.  The Veteran was diagnosed with degenerative joint disease of the neck and lumbar spine.  It was noted that the effect on the Veteran's occupational activities included decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue and decreased strength. 

The Veteran was afforded a VA brain and spinal cord examination in January 2008.  The Veteran was diagnosed with a brain tumor, which was associated with headaches.  It was noted that memory loss, decreased concentration and difficulty following instructions impacted the Veteran's occupational activities.  A January 2008 VA genitourinary examination report shows that the Veteran's erectile dysfunction disability did not impact his ability to work.

The Veteran was afforded a VA mental disorders examination in February 2008.  The Veteran experienced depressed mood, memory loss, crying episodes and social withdrawal with some feeling of hopelessness and worthlessness.  The Veteran was diagnosed with adjustment disorder with depressed mood.  He received a GAF score of 60.    

The Veteran was afforded a VA neurological examination and VA spine examination in September 2008.  The effect of the Veteran's disabilities on the hic occupation were unchanged from the results of the January 2008 VA examinations.   

The Veteran was afforded a VA mental disorders examination in November 2010.  The examiner noted that there was evidence of concentration problems during the evaluation.  The Veteran experienced depression two to three times per week.  His social function was impacted by a blunted affect, crying episodes, feelings of hopelessness and worthlessness, social withdrawal, fluctuating appetite, decreased motivation, withdrawal from friends and concentration problems.  He received a GAF score of 55.    
 
At the Veteran's December 2013 videoconference hearing, he stated that the effects from the medication that he was taking for his migraine headaches prohibited him from maintaining or achieving consistent employment.  He reported "sleepiness, drowsiness and things of that nature."  He stated that the medication that he took for his headaches incapacitated him at least two to three times a week.  He noted that he worked at retail jobs during high school and that his highest level of education was an associate's degree.  His military occupational specialty during service was operation specialist until 1990 when he became a career recruiter. 

The Veteran was afforded a VA headache examination in May 2015.  He reported having six to seven headaches a week.  He noted taking Percocet, Vicodin and Indomethacin for his pain.  He noted that pain was eight out of ten when he woke up and two to four out of ten with medication.  He reported seeing spots and feeling dizzy with some nausea when he had major headaches.  The examiner noted headache symptoms of pulsating or throbbing head pain and pain on both sides of the head located over the occiputal region.  Nausea, sensitivity to light, and changes in vision were also noted.  The examiner stated that the Veteran's condition prevented function in a stressful environment that involved strenuous exertion or that required a critical level of alertness but that the condition would not affect sedentary work, in a relaxed environment.  It was also noted that the Veteran would require time off when suffering from severe headaches which would require him to be in a dark room when his pain was eight out of ten.  

A May 2015 VA central nervous system examination report reflects that the Veteran's diagnosed brain tumor did not impact his ability to work.  

The Veteran was afforded a VA mental disorders examination in July 2015.  The Veteran was found to suffer from depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, suicidal ideation and intermittent inability to perform activities of daily living.  

The examiner stated that if the Veteran were to attempt to return to work, his depression would likely impact his ability to establish and maintain effective working relationships.  She noted that the Veteran would have difficulty working with co-workers due in part to social isolation, depressed mood, reduced eye contact, psychomotor retardation, irritability and mild suspiciousness.  The Veteran would likely experience some difficulty accepting criticism and direction from supervisors due to his significantly depressive thought patterns that may lead to increased self-criticism.  The Veteran would likely require more time to complete work tasks due in part to concentration and memory deficits and reduced motivation.  The Veteran would also require breaks in his work day so that he could manage depression symptoms and also headaches.  The examiner noted that the Veteran had difficulty managing stress and would likely experience exacerbation of symptoms if exposed to stressful conditions such as that of many work environments.  

A July 2015 VA male reproductive system examination report shows that the Veteran's erectile dysfunction disability did not impact his ability to work.  A July 2015 VA temporomandibular joint examination reflects that the Veteran's temporomandibular joint also did not impact his ability to work.  A July 2015 VA back examination report shows that the Veteran's degenerative joint disease of the lumbar spine prevented a physically-active occupation for the Veteran, but that the condition would not affect sedentary work.

An August 2015 private medical note reflects that the Veteran would become incapacitated when he experienced migraines.  He required ongoing narcotic medication which inhibited his ability not only to function with normal daily activities but also prevented him from working.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the evidence supports the finding that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  Although VA examiners have noted that the Veteran's service-connected benign brain tumor, temporomandibular joint and erectile dysfunction disabilities have not affected his ability to work, given the medical evidence, both VA examination reports and private medical notes, regarding the severity of the Veteran's service-connected adjustment disorder and migraine disabilities and the medical opinion and indicating the Veteran's functional limitations due to his back disabilities, the sum of the evidence sufficiently reflects that the service-connected disabilities are of such a severity that he would be unable to secure or follow a substantially gainful occupation.

In light of the medical evidence, the Veteran's testimony and his individual work experience, training, and education, the Board finds that the evidence shows the Veteran is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal is granted. 


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to TDIU is granted.


REMAND

As noted above, in a July 2015 rating decision, the RO increased the Veteran's disability rating to 70 percent for his service-connected adjustment disorder.  Subsequently, the Veteran submitted a statement in August 2015 which the Board construes as a NOD for this issue.  The RO, however, has not issued a SOC with regard to the issue.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC on the issue of entitlement to a rating in excess of 70 percent for an adjustment disorder.  The Veteran must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


